MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  FILED
court except for the purpose of establishing                          Apr 25 2019, 6:13 am

the defense of res judicata, collateral                                    CLERK
                                                                       Indiana Supreme Court
estoppel, or the law of the case.                                         Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Kimberly A. Jackson                                       Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Caroline G. Templeton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Tywon D. Alexander,                                       April 25, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-1638
        v.                                                Appeal from the Vigo Superior
                                                          Court
State of Indiana,                                         The Honorable Michael R. Rader,
Appellee-Plaintiff.                                       judge
                                                          Trial Court Cause No.
                                                          84D05-1612-F5-3310



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1638 | April 25, 2019                 Page 1 of 19
                                             Case Summary
[1]   Finding that Tywon D. Alexander violated the rules of his work release

      program, the trial court revoked Alexander’s direct placement and ordered him

      to serve the balance of his five-year sentence in the Indiana Department of

      Correction (the DOC). Alexander appeals, asserting that his due process rights

      were violated because he did not have notice of the rules that governed his

      direct placement and because the trial court admitted hearsay testimony that

      was not sufficiently reliable. He also claims that the evidence was insufficient

      to support the revocation of his direct placement.


[2]   We affirm.


                                   Facts & Procedural History
[3]   For his involvement in robbing pizza delivery people, the State charged

      Alexander on December 8, 2016, as later amended in January 2017, under

      84D05-1612-F5-3310 (Cause 3310) with fifteen felonies: four counts of Level 5

      felony robbery, six counts of Level 5 felony conspiracy to commit robbery,

      three counts of Level 5 felony attempted robbery, one count of Level 6 felony

      fraud, and one count of Level 6 felony attempted automobile theft. Pending

      trial, the trial court placed Alexander in home detention under the supervision

      of Vigo County Community Corrections.


[4]   On March 23, 2017, Alexander pled guilty under Cause 3310 to one count of

      robbery, one count of attempted robbery, and one count of conspiracy to

      commit robbery, all Level 5 felonies, and the State dismissed the remaining

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1638 | April 25, 2019   Page 2 of 19
      charges. On April 27, 2017, the trial court sentenced Alexander to an aggregate

      five-year term: two years for the robbery conviction, with all but 691 days

      suspended, to be served on home detention as a direct commitment; a

      consecutive two years for the attempted robbery conviction, fully suspended, to

      be served in work release as a direct commitment; and one year of probation for

      the conspiracy to commit robbery conviction. The home detention and work

      release sentences were to be served under the supervision of Vigo County

      Community Corrections. The sentencing order incorporated by reference “all

      rules and regulations of the Community Corrections Program.” Appellant’s

      Appendix Vol. II at 64.


[5]   That same date, the State filed an amended petition to revoke Alexander’s pre-

      trial placement in home detention, alleging that Alexander failed to report on

      April 20 and 22 to Vigo County Community Corrections for drug screens,

      tested positive for THC in an April 24 drug screen, failed to call Community

      Corrections as required on five occasions, and was in arrears with his home

      detention fees. On July 24, 2017, the State filed an amended petition, alleging

      that in June and July 2017, Alexander failed to do each of the following on

      multiple occasions: failed to call the drug screen hotline, failed to report for

      work as scheduled, and failed to report for testing. The petition advised that

      because Alexander was $1395 in arrears in home detention fees, he had been

      moved in July 2017 to the work release facility.


[6]   On August 10, 2017, Alexander appeared for a hearing and admitted that he

      had violated the terms of placement by failing to appear for drug screens, failing

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1638 | April 25, 2019   Page 3 of 19
      to call in as ordered, and failing to report to work. The trial court found that

      Alexander violated the terms of his placement on work release and revoked the

      remainder of his suspended sentence to the DOC. 1 On November 16, 2017, the

      trial court modified Alexander’s placement and returned Alexander to his

      original sentence, ordering him “to serve the balance of the 2 years of the

      previously ordered sentence on Work Release followed by 2 years on Home

      Detention[,]” and “[u]pon release of those programs the Defendant will be on

      formal probation for 1 year.” Appellant’s Appendix Vol. II at 100.


[7]   On April 5, 2018, the State filed a Petition to Revoke Direct Placement in the

      Work Release Program and/or to Revoke Probation (the Petition). The

      Petition alleged six violations: (1) possession or use of tobacco on February 19,

      2018; (2) interfering with attendance count at the facility on February 19; (3)

      failure to obtain required number of signatures on job search and whereabouts

      unknown for 2 hours on February 26; (4) a positive drug test for

      benzodiazepines consistent with Xanax on March 1; (5) out of location/being

      unaccounted for on March 6 for 1.5 hours; and (6) violation of conditions of

      temporary leave and unaccounted for on March 28 for a period of 2.5 hours.


[8]   At the May 24, 2018 hearing, the State presented the testimony of Vigo County

      Community Corrections Case Manager Bradley Burton, who began supervising




      1
        On August 22 and 30, 2017, the trial court entered nunc pro tunc orders clarifying the two-year sentence for
      attempted robbery would continue to be served on work release and adjusting the credit time Alexander
      received.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1638 | April 25, 2019                    Page 4 of 19
      Alexander’s work release in December 2017. Burton did not witness the

      alleged violations, but was informed of them by other community corrections

      personnel at the work release facility. As Burton began to testify about

      Alexander’s conduct violations, Alexander objected to Burton’s testimony on

      the basis of hearsay “as this is not from his testimony from direct knowledge”

      and because “he is testifying from some other officer telling him[.]” Transcript

      Vol. 2 at 26. The court overruled the objection noting that Indiana’s Rules of

      Evidence do not apply in probation violation hearings and “the real issue is

      whether or not it’s a reliable report so you get a chance on cross-examination to

      investigate that.” Id.


[9]   With regard to the allegation that on February 19 Alexander received a conduct

      report for violating the rule prohibiting “Possession or Use of Tobacco,” Burton

      testified that an officer found a lighter in Alexander’s jacket, which Alexander

      was not wearing at the time. Appellant’s Appendix Vol. II at 112. Burton testified

      that possession of a lighter was a violation of the rules of the work release

      program and that, when Alexander entered the work release program, he signed

      a document acknowledging the rules. 2 In his later testimony, Alexander denied

      that the lighter belonged to him and said that he was not aware that it was in his

      jacket.




      2
          The work release rules were not admitted into evidence.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1638 | April 25, 2019   Page 5 of 19
[10]   With regard to the allegation that Alexander interfered with the population

       count at the work release facility on February 19, Burton testified that when an

       officer entered Alexander’s dorm room at 11:00 p.m. to conduct a population

       count, Alexander was playing cards, rather than sitting on his bunk. Burton

       said that, at some prior time, an announcement over the facility’s speaker

       system had been made to tell offenders “to return to your bunk for count” and

       advising that anyone who was not on his bunk for count at 11:00 p.m. would

       receive a write-up for interfering with count. Id. at 34. Burton testified that

       interfering with count is a violation of the work release rules that Alexander

       signed when he entered the facility. Alexander testified that he did not hear any

       announcement and denied that such announcements are routinely made.


[11]   Concerning the February 26 allegation that Alexander’s whereabouts were

       unknown for two hours, Burton testified that Alexander was authorized to be

       out of the work release facility on a job search from noon until 4:00 p.m.

       Burton stated that the work release rules required Alexander to obtain a

       minimum of three signatures from prospective employers and that, on February

       26, Alexander provided two. He did not obtain any signature between

       approximately 1:30 p.m. and 3:30 p.m., and his whereabouts were unknown.

       Burton testified that this was a violation of the work release rules that

       Alexander had signed off on. Alexander maintained that he “had no idea” that

       he needed three signatures and that if anyone had asked him where else he had

       gone, he would have obtained the additional signature. Id. at 44.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1638 | April 25, 2019   Page 6 of 19
[12]   As to the allegation of the March 1 failed drug test, Burton testified that

       Alexander tested positive for benzodiazepines and that the test was sent to

       Norchem Solutions lab for verification. Burton confirmed that the positive

       screen was a violation of the work release program’s rules. Alexander

       acknowledged at the hearing that he had consumed a pill that day that his “line

       leader” had given him to calm his stomach because he was vomiting due to

       what he believed was food poisoning. Alexander claimed, however, that he did

       not know that the pill was Xanax and if he had, he would not have taken it. Id.

       at 45.


[13]   Regarding the allegation that, for a one and one-half hour period on March 6,

       Alexander was unaccounted for, Burton testified that Alexander was authorized

       to be away from the work release facility for four hours to search for a job.

       Alexander conducted his job search at a mall and returned with the required

       three signatures, but Burton testified that persons in work release are “not

       permitted to be at the mall” and therefore the mall was not an appropriate place

       to look for work. Id. at 30. Burton was uncertain whether that rule about the

       mall appears in the program’s written rules, stating “I guess you could just

       consider it an unwritten rule.” Id. at 29-30. Burton explained that it is “[j]ust

       like you’re not allowed to go to a restaurant[,]” and “[y]ou’re not allowed to go

       to somebody’s house.” Id. at 39-40. Alexander testified that he did not know

       that he was not allowed to enter the mall to seek a job there.


[14]   As to the allegation that Alexander violated conditions of temporary leave on

       March 28, with his whereabouts not known for a period of 2.5 hours, Burton

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1638 | April 25, 2019   Page 7 of 19
       testified that Alexander had been granted permission to be out of the facility

       and at the Hamilton Center from 2:30 to 5:30 p.m. and that Alexander returned

       to the work release facility fifteen to twenty minutes late. Burton testified that,

       upon Alexander’s late return, a work release officer contacted Hamilton Center

       and was advised by the personnel in “Scheduling” and “Reception,” that

       Alexander “showed up and cancelled stating that he was going to the hospital.”

       Id. at 31. Work release personnel contacted two local hospitals and were

       informed that no one with Alexander’s name had been at either place that day.

       Burton stated that he asked Alexander about it and that Alexander told him he

       went to Hamilton Center but was sick. Burton testified that because Alexander

       provided no proof either that he stayed at Hamilton Center or that he went to a

       hospital, his whereabouts were considered “unknown” during that time frame.

       Id. at 32.


[15]   Alexander testified that he was ill that day, “still sick from the nausea that I had

       from the food poisoning,” and was vomiting and had diarrhea. Id. at 47. He

       said that, after walking an hour to Hamilton Center for his appointment, he

       went directly to the bathroom and stayed for an hour. He testified that when he

       exited the bathroom he saw the woman at Scheduling and told her that he was

       going back to work release because he was sick. He denied that he told anyone

       at Hamilton Center that he was going directly from there to a hospital.


[16]   The trial court found that Alexander’s testimony was “not credible,” that

       Alexander had received a lenient sentence, that he already had his direct

       placement revoked once before, and that “we are back with a number of

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1638 | April 25, 2019   Page 8 of 19
       violations that indicate either an unwillingness or an inability to comply with []

       the rules of your placement.” Id. at 54, 58. The court revoked Alexander’s

       direct placement and ordered him to serve the balance of his five-year sentence

       in the DOC in the Purposeful Incarceration program. Alexander requested and

       received permission to file this belated appeal.


                                        Discussion & Decision
[17]   A defendant is not entitled to serve a sentence in either probation or a

       community corrections program. Monroe v. State, 899 N.E.2d 688, 691 (Ind. Ct.

       App. 2009). Such placement is a matter of grace and a conditional liberty that

       is a favor, not a right. Id. For purposes of appellate review, a petition to revoke

       placement in a community corrections program such as work release or home

       detention is treated the same on appeal as a petition to revoke probation. Bass v.

       State, 974 N.E.2d 482, 488 (Ind. Ct. App. 2012) (citing Cox v. State, 706 N.E.2d
547, 549 (Ind. 1999)). The appellate court considers the evidence most

       favorable to the judgment without reweighing that evidence or judging the

       credibility of the witnesses. Monroe, 899 N.E.2d at 691. If there is substantial

       evidence of probative value to support the trial court’s conclusion that a

       defendant has violated any terms of probation, we will affirm its decision to

       revoke probation. Holmes v. State, 923 N.E.2d 479, 483 (Ind. Ct. App. 2010)

       (citing Monroe, 899 N.E.2d at 691).


[18]   In challenging the revocation of his direct placement, Alexander asserts that he

       was denied due process in two ways: (1) he received inadequate notice of the


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1638 | April 25, 2019   Page 9 of 19
       rules governing his direct placement, and (2) the trial court admitted

       “inadmissible, often multi-level hearsay” through Burton, which did not meet

       the requirements of the substantial trustworthiness test and thereby denied

       Alexander’s right to confront witnesses against him. Appellant’s Brief at 12.

       Alexander argues that, even if he was not denied due process, the evidence was

       insufficient to revoke his direct placement. We address his arguments in turn.


                                              I. Due Process
[19]   While an individual at a probation revocation hearing does not possess the

       same rights with which he was endowed prior to a conviction, the due process

       clause of the Fourteenth Amendment does provide certain protections to

       probationers at revocation hearings. J.H. v. State, 857 N.E.2d 429, 432 (Ind. Ct.

       App. 2006), trans. denied. A defendant facing revocation of either a community

       corrections placement or probation “is entitled to representation by counsel,

       written notice of the claimed violations, disclosure of the opposing evidence, an

       opportunity to be heard and present evidence, and the right to confront and

       cross-examine witnesses in a neutral hearing before the trial court.” Cox, 706
N.E.2d at 550.


                                                     1. Notice

[20]   Alexander challenges the determinations that he interfered with count and

       failed to get required job signatures, claiming that he had no notice of those

       work release rules. We find, however, that the trial court was presented with

       sufficient evidence from which it could have found that Alexander had notice of


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1638 | April 25, 2019   Page 10 of 19
       the rules. First, the trial court’s April 2017 sentencing order on Alexander’s

       guilty plea, which sentenced Alexander to home detention and then work

       release, expressly “incorporate[d] by reference all rules and regulations of the

       Community Corrections Program.” Appellant’s Appendix Vol. II at 64. Second,

       Burton testified at the revocation hearing that interfering with count and

       obtaining three signatures in a job search were rules of the facility that

       Alexander signed and acknowledged upon intake. Burton also testified that the

       work release facility made an announcement over the speaker system advising

       offenders to be in their bunks at 11:00 p.m. or they would be written up for

       interfering with count. The trial court found Alexander’s testimony, claiming

       that he was not aware that he had to be in his bunk at the designated time or

       “had no idea” that he needed three signatures, was not credible. Transcript Vol.

       2 at 44. We do not reweigh the evidence or judge the credibility of witnesses on

       appeal. Monroe, 899 N.E.2d at 691.


[21]   Alexander suggests that because the work release rules were not admitted at the

       revocation hearing, “the trial court could not, and [the appellate] Court cannot,

       determine whether Alexander received appropriate notice through the written

       rules of what conduct would constitute a violation of his placement.”

       Appellant’s Brief at 15. We disagree. Alexander provides no authority for the

       assertion that the State was required to introduce the rules into evidence.

       Moreover, as stated, Burton testified that interfering with count, as well as

       obtaining three signatures in a job search, were written rules of the work release

       facility and that Alexander signed and acknowledged his understanding of


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1638 | April 25, 2019   Page 11 of 19
       them. Accordingly, the trial court was presented with evidence from which it

       could determine whether Alexander’s conduct violated the rules of his

       placement.


[22]   Alexander also challenges the notice, or lack thereof, as to the mall violation,

       asserting that he had no notice of any rule that precluded him from seeking

       employment at the mall. Burton’s testimony indicated that the prohibition

       regarding visiting and being employed at the mall may not have been written,

       and instead, was more of an “unwritten” rule known and understood by

       offenders. Transcript Vol. 2 at 29-30. Burton was not sure whether Alexander

       had ever been expressly told that he was not permitted to be at the mall. Based

       on the evidence before it, the trial court found Alexander’s testimony that he

       was not aware of any such limitation was not credible. Again, we cannot

       reweigh the credibility of witnesses on appeal. Monroe, 899 N.E.2d at 691.

       That said, even if we were to find that Alexander did not have notice of this

       particular rule, any error in basing revocation of direct placement on this was

       harmless given that, as we discuss later in this decision, multiple other

       violations supported the revocation. See Figures v. State, 920 N.E.2d 267, 272-73

       (Ind. Ct. App. 2010) (revocation court’s finding that probationer had committed

       new crime was not supported by evidence but error was harmless where

       sufficient evidence supported two other probation violations found by court).


[23]   In a related but different notice argument, Alexander asserts that the Petition

       provided “[d]eficient notice . . . relating to Alexander’s alleged violation of a



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1638 | April 25, 2019   Page 12 of 19
       rule governing tobacco use.” Appellant’s Brief at 16. Alexander is referring to

       the following allegation of the Petition:


               a. That on February 19th, 2018 Tywon Alexander received a
               report of conduct for violation of rule 305C Possession or Use of
               Tobacco. Mr. [Alexander] received a sanction verbal warning.


       Appellant’s Appendix Vol. II at 112. Alexander’s argument is that because “[t]he

       petition did not mention a lighter, much less allege Alexander’s possession of a

       lighter violated the work release rules[,]” the Petition to revoke “did not notify

       Alexander that the State was alleging Alexander’s possession of a lighter

       violated Rule 305C or any other alleged work release rule.” Appellant’s Brief at

       16. Alexander correctly observes that due process requires that the petition for

       revocation disclose the grounds upon which revocation is being sought.

       Washington v. State, 758 N.E.2d 1014, 1017 (Ind. Ct. App. 2001). However, we

       reject Alexander’s argument for a couple of reasons.


[24]   First, when Burton was being questioned at the hearing about that “Possession

       or use of tobacco” violation, and Burton testified that Officer Freeman “wrote []

       up” Alexander for having the “small yellow lighter,” Alexander never objected

       or asserted, as he does now, that he did not receive notice that he was facing

       revocation for possession of a lighter. Transcript Vol. 2 at 27-28. Rather, his

       position at the revocation hearing was that the lighter was not his and he did

       not know it was in his jacket. Based on this record, Alexander has waived any

       argument that he did not know, i.e. lacked notice, that the State was seeking

       revocation of his placement for his possession of the lighter. See Cox, 706

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1638 | April 25, 2019   Page 13 of 19
N.E.2d at 552 n.12 (noting that defendant waived claim that he was not

       provided with written notice of the work release violation where he did not

       object to lack of written notice at revocation hearing).


[25]   Waiver notwithstanding, we find that Alexander received adequate written

       notice in the Petition of the alleged violation. The Petition plainly charged that

       Alexander had violated his direct placement because, on February 19, he

       received a conduct violation “for violation of rule 305C Possession or Use of

       Tobacco” and that he received a verbal warning. Alexander acknowledged at

       the hearing that on that date Officer Freeman found a lighter in his jacket

       pocket and asked him about it, to which he responded that it did not belong to

       him and did not know it was in his jacket. The Petition adequately apprised

       Alexander that the State was seeking revocation based on his conduct on

       February 19. See Braxton v. State, 651 N.E.2d 268, 270 (Ind. 1995) (rejecting

       defendant’s claim that petition did not provide notice upon which revocation

       was being sought where the notice of violation alleged that defendant violated

       condition of suspended sentence because on a certain date defendant had

       committed disorderly conduct and possession of marijuana). Alexander has

       failed to show that his due process rights were violated due to lack of notice.


                                       2. Confrontation of Witnesses

[26]   Alexander next argues that his right to due process was violated through the

       admission of Burton’s testimony because his testimony “as to all of the alleged

       violations” consisted of “extensive, unreliable, and often multi-level hearsay,”

       and, consequently, Alexander was denied his right “to confront the sources of
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1638 | April 25, 2019   Page 14 of 19
       most of the evidence against him.” Appellant’s Brief at 17, 22. As Alexander

       acknowledges, Indiana’s Rules of Evidence do not apply in probation and

       community corrections proceedings. See Holmes, 923 N.E.2d at 482 (“[T]he

       Indiana Rules of Evidence in general and the rules against hearsay in particular

       do not apply in community corrections placement revocation hearings.”). In

       probation and community corrections placement revocation hearings, judges

       may consider any relevant evidence bearing some substantial indicia of

       reliability, and this includes reliable hearsay. Id. “The absence of strict

       evidentiary rules places particular importance on the fact-finding role of judges

       in assessing the weight, sufficiency and reliability of proffered evidence.” Id. at

       482-83.


[27]   In determining the admissibility of hearsay evidence in revocation proceedings

       and whether such admission violates an accused’s right to due process, Indiana

       has adopted a substantial trustworthiness test. Reyes v. State, 868 N.E.2d 438,

       441 (Ind. 2007). “The substantial trustworthiness test requires that the trial

       court evaluate the reliability of the hearsay evidence.” Id. at 442. Alexander

       claims on appeal that “[t]he hearsay admitted or considered by the trial court in

       this case does not pass [the substantial trustworthiness] test.” Appellant’s Brief at

       18. We disagree.


[28]   We have previously upheld a trial court’s decision to admit a law enforcement

       officer’s testimony concerning notifications from fellow law enforcement

       personnel. See, e.g., Monroe, 899 N.E.2d at 691 (holding that community

       corrections officer’s testimony regarding fellow officers’ report of discovering

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1638 | April 25, 2019   Page 15 of 19
       firearm at probationer’s residence did not lack indicia of reliability where

       officers knew each other and had history of working together). We

       acknowledge that, in this case, the evidence presented concerning the officers

       who reported the violations to case manager Burton did not include how long

       each community corrections officer had been working as such or whether

       Burton had a history of working with the officer. Nevertheless, we are satisfied

       that the trial court was presented with sufficient evidence from which it could

       have determined that the hearsay was reliable.


[29]   Burton testified with some specificity as to each separate violation, including

       identification on several occasions of the officer that saw the conduct and

       reported it. For instance, “Officer Freeman” found the lighter, and he was also

       the officer who saw Alexander return late to the facility on March 28, when he

       was to have had an appointment at Hamilton Center. Transcript Vol. 2 at 27.

       Officer Freeman also was the person who called “Tammy” in “Scheduling” and

       “Melissa” in “Reception” at Hamilton Center. Id. at 30. “Officer Ruddock”

       was the officer who observed Alexander playing cards rather than being in his

       bunk at 11:00 p.m. Id. at 33. Burton identified the name of the lab where the

       March 1 drug screen was sent for testing, namely Norchem Solutions. Burton

       identified the written rules that had been violated, and he also frankly

       acknowledged that the mall rule was “unwritten” and he was unsure if it was

       ever directly told to Alexander. Id. at 30. The trial court ultimately determined

       that Alexander had committed the violations as alleged in the Petition, and

       implicit in that decision is the trial court’s determination that it had evaluated


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1638 | April 25, 2019   Page 16 of 19
       Burton’s testimony and found the hearsay evidence to be credible and reliable. 3

       We conclude that, under the facts of this case, the trial court had sufficient

       information to determine that the hearsay was substantially trustworthy.


[30]   Furthermore, the State argues, and we agree, any error was harmless and

       reversal is not warranted. Here, even excluding Burton’s testimony regarding

       the lighter, interference with count, lack of required job search signatures, and

       unknown whereabouts on March 6 when he was at the mall, Alexander

       admitted other matters upon which the trial court could have based revocation.

       For instance, Alexander testified that he took a pill on March 1 and thereafter

       tested positive in a screen for Xanax. As to the allegation that on March 28 he

       violated the conditions of temporary leave by not attending a scheduled

       appointment at Hamilton Center, Alexander testified that he walked to

       Hamilton Center, but did not attend his appointment, cancelled and

       rescheduled it, and walked back, returning late to the work release facility.

       Burton testified that he spoke to Alexander about it, and Alexander did not

       provide any verification of being there or of a rescheduled appointment. The

       trial court expressly found that Alexander’s testimony, with excuses for the

       violations, was not credible. Thus, the trial court could have revoked direct

       placement on the basis of the failed drug test or violation of temporary leave,




       3
         Our Supreme Court in Reyes v. State stated, “[I]deally [the trial court should explain] on the record why the
       hearsay [is] reliable and why that reliability [is] substantial enough to supply good cause for not producing ...
       live witnesses.’” 868 N.E.2d 438, 442 (Ind. 2007) (quoting United States v. Kelley, 446 F.3d 688, 693 (8th Cir.
       2004)). However, “[i]f the test of substantial trustworthiness of hearsay evidence is met, a finding of good
       cause has also implicitly been made.” Id.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1638 | April 25, 2019                      Page 17 of 19
       and any error in the admission of Burton’s testimony on the other violations

       was harmless. See Grubb v. State, 734 N.E.2d 589, 593 (Ind. Ct. App. 2000)

       (applying harmless error analysis to find that even assuming it was error to

       admit videotaped statements of children in support of revocation based on

       allegations of child molestation, defendant’s probation could have been revoked

       because he consumed alcohol), trans. denied. Alexander’s due process rights

       were not violated by Burton’s testimony at the revocation hearing.


                                 II. Sufficiency of the Evidence
[31]   Alexander argues that, even if no violation of due process occurred, the

       evidence was insufficient to support the trial court’s finding that Alexander

       violated the terms of his direct placement. The State must prove the alleged

       violations by a preponderance of the evidence. Holmes, 923 N.E.2d at 483

       (quoting Monroe, 899 N.E.2d at 691). When reviewing the sufficiency of the

       evidence to support revocation of a community corrections placement or

       probation, we consider only the evidence most favorable to the trial court’s

       decision without reweighing evidence or judging witness credibility. Id. We

       will affirm if there is substantial evidence of probative value to support the

       conclusion that a defendant has violated any terms of community corrections

       placement or probation. Id. Even if a trial court has made erroneous findings

       with respect to some alleged violations, proof of any one violation of

       community corrections rules or probation is sufficient on appeal to affirm

       revocation. See id.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1638 | April 25, 2019   Page 18 of 19
[32]   While Alexander argues that the State failed to present sufficient evidence to

       revoke his probation, more precisely, his argument is that the State failed to

       offer sufficient admissible evidence to support the revocation. We have already

       determined that the record supported the trial court’s determination that the

       hearsay testimony met the substantial trustworthiness test. The State’s evidence

       showed that Alexander possessed a lighter, was not in his bunk at 11:00 p.m.

       for count, failed to obtain required job signatures, and failed to comply with

       conditions of temporary release when he did not attend the scheduled

       appointment at Hamilton Center. By his own admission, Alexander tested

       positive on March 1 to a Xanax product.


[33]   We conclude that the State presented sufficient evidence from which the court

       could find by a preponderance of the evidence that Alexander violated one or

       more terms of the work release program. The trial court properly revoked

       Alexander’s direct placement.


[34]   Judgment affirmed.


       Najam, J. and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1638 | April 25, 2019   Page 19 of 19